DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 06/23/2022.
Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 have been amended and are hereby entered.
Claims 21-23 have been added.
Claims 4, 11, and 18 have been canceled.
Claims 1-3, 5-10, 12-17, and 19-23 are currently pending and have been examined.
This action is made FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 11, filed 06/23/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection of drawing (Fig. 4) has been withdrawn. 
Applicant’s arguments, see Page 11, filed 06/23/2022, with respect to the specification objection have been fully considered and are persuasive. The objection of the specification has been withdrawn.
Applicant’s arguments, see Page 11, filed 06/23/2022, with respect to the claim objection have been fully considered and are persuasive. The objection of Claims 1, 8, and 15 has been withdrawn.
Applicant's arguments, see Pages 11-13, filed 06/23/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Pages 12-13: “Accordingly, considered as a whole, each of claims 1, 8, and 15, as amended, provide a significant improvement to the technical field of item tracking and disposition. Specifically, by utilizing image hashing to identify and track an item, and then utilizing the set of hashed images to identify and track an item in a disposition system, the inventions of claims 1, 8, and 15 are able to provide tracking and disposition functionality without marking or otherwise affixing a label (whether by RF or other means) to an item in the disposition system. (See, e.g., published application at [0012], [0025]). For at least this reason, Applicant submits that claims 1, 8, and 15, considered as a whole, are integrated into a practical application and/or include elements that amount to significantly more than the alleged judicial exception.” Examiner respectfully disagrees because the limitation “applying a hash function ...” is considered to be an additional element that represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). In addition, the claims and Paragraphs [0012] and [0025] provide an improvement of the business practice of tracking and dispositioning items, and they are not improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Applicant’s arguments, see Pages 13-14, filed 06/23/2022, with respect to the 35 U.S.C. 102 rejection of Claims 1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-3, 5-10, 12-17, and 19-23 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for dispositioning the items based on item image datasets), “a machine” (system for dispositioning the items based on item image datasets), and “an article of manufacture” (computer program product for dispositioning the items based on item image datasets) categories.
Regarding Claims 1-3, 5-10, 12-17, and 19-23, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method comprising: 
receiving information regarding an item; 
obtaining one or more first digital images of the item; 
generating a unique image dataset for the item based on the one or more digital images, wherein the generating the unique image dataset comprises ... to the one or more first digital images to translate the one or more first digital images into a first set of image hash values such that the unique image dataset for the item comprises the first set of image hash values; 
storing information linking the unique image dataset comprising the first set of image hash values to the information regarding the item; 
receiving, from …, a request to identify the item, wherein the request includes a second set of image hash values for the item; 
identifying the item based on receiving the request including the second set of image hash values and comparing the first set of image hash values with the second set of image hash values; and 
providing, to …, the information regarding the item to cause … to disposition the item based on the information regarding the item.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, obtaining, generating, storing, identifying, comparing, and providing the information regarding the item to disposition the item are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. The generating step in light of the specification is interpreted as being organizing of an image dataset. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “applying a hash function” and “item disposition system”. The additional element “applying a hash function” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of receiving, obtaining, generating, storing, identifying, comparing, and providing the information regarding the item to disposition the item by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for dispositioning items based on item image datasets. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The method of claim 1, wherein the storing information linking the unique image dataset to the information regarding the item comprises linking a serial number to the item; and
wherein the providing, to ..., the information regarding the item comprises providing, to…, the serial number based on the identifying the item, wherein … obtains additional information regarding the item based on the serial number.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 2 does not integrate the abstract idea into practical application. Claim 2 recites an additional element – “the item disposition system”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claims 3 and 6-7 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the dispositioning the item includes at least one of: providing sorting information for the item; providing location tracking information for the item; updating status information for the item; providing rerouting information for the item; or updating a service feature for the item” in Claim 3, by defining “wherein the item information comprises at least one of: a sender of the item; a recipient of the item; an origin address of the item; a destination address of the item; tracking information of the item; dimensions of the item; a weight of the item; or a transit route of the item” in Claim 6, and by defining “wherein the item does not include a fluorescent ID tag” in Claim 7. 
Step 2A, Prong 2: Claims 3 and 6-7 do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: Claims 3 and 6-7 do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these dependent claims are not patent eligible.
Claim 5 recites the following limitations:
The method of claim 1, wherein the identifying the item comprises: 
obtaining one or more second digital images of the item; and 
... to the one or more second digital images to translate the one or more second digital images into the second set of image hash values.
Claim 5 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 5 does not integrate the abstract idea into practical application. Claim 5 recites an additional element – “applying the hash function”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)).
Step 2B: Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use. (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 21 recites the following limitations:
The method of claim 1, further comprising: ... for the item, before the storing information linking the unique image dataset to the information regarding the item.
Claim 21 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 21 does not integrate the abstract idea into practical application. Claim 21 recites an additional element – “generating a serial number”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)).
Step 2B: Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use. (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 8 recites the following limitations:
… to perform operations comprising: 
receiving information regarding an item; 
obtaining one or more first digital images of the item; 
generating a unique image dataset for the item based on the one or more digital images, wherein the generating the unique image dataset comprises ... to the one or more first digital images to translate the one or more first digital images into a first set of image hash values such that the unique image dataset for the item comprises the first set of image hash values; 
storing information linking the unique image dataset comprising the first set of image hash values to the information regarding the item; 
receiving, from …, a request to identify the item, wherein the request includes a second set of image hash values for the item; 
identifying the item based on receiving the request including the second set of image hash values and comparing the first set of image hash values with the second set of image hash values; 
providing, to …, the information regarding the item to cause … to disposition the item based on the information regarding the item.
	Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, obtaining, generating, storing, identifying, comparing, and providing the information regarding the item to disposition the item are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. The generating step in light of the specification is interpreted as being organizing an image dataset. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device”, “item disposition system”, and “applying a hash function”. The additional element “applying a hash function” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of receiving, obtaining, generating, storing, identifying, comparing, and providing the information regarding the item to disposition the item by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for dispositioning items based on item image datasets. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 9 recites the following limitations:
The computer program product of claim 8, wherein the storing information linking the unique image dataset to the information regarding the item comprises linking a serial number to the item; and
wherein the providing, to ..., the information regarding the item further comprises providing, to…, the serial number based on the identifying the item, wherein … obtains additional information regarding the item based on the serial number.
Claim 9 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 9 does not integrate the abstract idea into practical application. Claim 9 recites an additional element – “the item disposition system”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claims 10 and 13-14 are directed to substantially the same abstract idea as Claim 8 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 8 such as by defining “wherein the dispositioning the item includes at least one of: providing sorting information for the item; providing location tracking information for the item; updating status information for the item; providing rerouting information for the item; or updating a service feature for the item” in Claim 10, by defining “wherein the item information comprises at least one of: a sender of the item; a recipient of the item; an origin address of the item; a destination address of the item; tracking information of the item; dimensions of the item; a weight of the item; or a transit route of the item” in Claim 13, and by defining “wherein the item does not include a fluorescent ID tag” in Claim 14. 
Step 2A, Prong 2: Claims 10 and 13-14 do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: Claims 10 and 13-14 do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these dependent claims are not patent eligible.
Claim 12 recites the following limitations:
The computer program product of claim 8, wherein the identifying the item comprises:
obtaining one or more second digital images of the item; and 
... to the one or more second digital images to translate the one or more second digital images into the second set of image hash values.
Claim 12 is directed to substantially the same abstract idea as Claim 5 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 12 does not integrate the abstract idea into practical application. Claim 12 recites an additional element – “applying the hash function”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)).
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use. (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 22 recites the following limitations:
The computer program product of claim 8, wherein the operations further comprise: ... for the item, before the storing information linking the unique image dataset to the information regarding the item.
Claim 22 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 22 does not integrate the abstract idea into practical application. Claim 22 recites an additional element – “generating a serial number”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)).
Step 2B: Claim 22 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use. (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 15 recites the following limitations:
… to perform operations comprising: 
receiving information regarding an item; 
obtaining one or more digital images of the item; 
generating a unique image dataset for the item based on the one or more digital images, wherein the generating the unique image dataset comprises ... to the one or more first digital images to translate the one or more first digital images into a first set of image hash values such that the unique image dataset for the item comprises the first set of image hash values; 
storing information linking the unique image dataset comprising the first set of image hash values to the information regarding the item; 
receiving, from …, a request to identify the item, wherein the request includes a second set of image hash values for the item; 
identifying the item based on receiving the request including the second set of image hash values and comparing the first set of image hash values with the second set of image hash values; 
providing, to …, the information regarding the item to cause … to disposition the item based on the information regarding the item.
	Step 2A, Prong 1: The limitations for Claim 15 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, obtaining, generating, storing, identifying, comparing, and providing the information regarding the item to disposition the item are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. The generating step in light of the specification is interpreted as being organizing an image dataset. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 15 recites additional elements – “a system comprising: a processor, a computer readable memory, a non-transitory computer readable storage medium associated with a computing device, and program instructions executable by the computing device to cause the computing device”, “item disposition system”, and “applying a hash function”. The additional element “applying a hash function” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of receiving, obtaining, generating, storing, identifying, comparing, and providing the information regarding the item to disposition the item by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for dispositioning items based on item image datasets. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 16 recites the following limitations:
The system of claim 15, wherein the storing information linking the unique image dataset to the information regarding the item comprises linking a serial number to the item; and
wherein the providing, to ..., the information regarding the item further comprises providing, to…, the serial number based on the identifying the item, wherein … obtains additional information regarding the item based on the serial number.
Claim 16 is directed to substantially the same abstract idea as Claim 15 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 16 does not integrate the abstract idea into practical application. Claim 16 recites an additional element – “the item disposition system”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claims 17 and 20 are directed to substantially the same abstract idea as Claim 15 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 15 such as by defining “wherein the dispositioning the item includes at least one of: providing sorting information for the item; providing location tracking information for the item; updating status information for the item; providing rerouting information for the item; and updating a service feature for the item” in Claim 17 and by defining “wherein the item information comprises at least one of: a sender of the item; a recipient of the item; an origin address of the item; a destination address of the item; tracking information of the item; dimensions of the item; a weight of the item; and a transit route of the item” in Claim 20. 
Step 2A, Prong 2: Claims 17 and 20 do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: Claims 17 and 20 do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these dependent claims are not patent eligible.
Claim 19 recites the following limitations:
The system of claim 15, wherein the identifying the item comprises:
obtaining one or more second digital images of the item; and 
... to the one or more second digital images to translate the one or more second digital images into the second set of image hash values.
Claim 19 is directed to substantially the same abstract idea as Claim 15 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 19 does not integrate the abstract idea into practical application. Claim 19 recites an additional element – “applying the hash function”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)).
Step 2B: Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use. (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 23 recites the following limitations:
The system of claim 15, wherein the operations further comprise: ... for the item, before the storing information linking the unique image dataset to the information regarding the item.
Claim 23 is directed to substantially the same abstract idea as Claim 15 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 23 does not integrate the abstract idea into practical application. Claim 23 recites an additional element – “generating a serial number”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)).
Step 2B: Claim 23 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use. (See MPEP 2106.05(h)). Representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US PG Pub. No. 2018/0122156 A1; hereinafter "Bentley") in view of Dixon et al. (US PG Pub. No. 2016/0314608 A1; hereinafter "Dixon").
Regarding Claim 1, Bentley teaches a computer-implemented method comprising: receiving information regarding an item (See “In some embodiments, a method for processing an item comprises … receiving, by a processor, item information relating to the item…” in Paragraph [0004] and “The central unit 110 is further configured to request and/or receive item information, such as item size, weight, type, volume, dimensions, contents, destination, recipient, or any other desired information relating to the item.” in Paragraph [0042]); obtaining one or more first digital images of the item (See “In some embodiments, the central unit 110 may request and/or receive one or more images of the item taken from different angles…” in Paragraph [0081]); generating a unique image dataset for the item based on the one or more digital images, ... (See “The central unit 110 is configured to generate or receive a unique identifier for each item identified by a user via the user interface 130.” in Paragraph [0041] wherein the “unique identifier” is considered to be the “unique image dataset” since the unique identifier may be the photograph or the image in as described in Paragraphs [0037] and [0055]: “Also as described herein, unique identifiers may be … images…and the like.” and “In some embodiments, the unique identifier may be … a pictorial representation, such as …, photograph, or image, ....”, respectively); storing information linking the unique image dataset comprising ... to the information regarding the item (See “Another aspect of the present disclosure describes a system for processing items in a distribution network comprising… a memory in communication with the processor configured to store the information related to the received unique identifier, the item information, …; and wherein the processor is further configured to associate the information related to the received unique identifier with the item information ...” in Paragraph [0014] and “The memory 120 is configured to store information relating to …, items, and unique identifiers generated by or provided to the system.” in Paragraph [0045]); receiving, from an item disposition system, a request to identify the item, wherein the request includes ... for the item (See “Thus, when the central unit 110 receives the unique identifier, the central unit 110 can identify item information,…” in Paragraph [0095]); identifying the item based on receiving the request including ... (See “Thus, when the central unit 110 receives the unique identifier, the central unit 110 can identify item information, associate the item information with the unique identifier, the item, and the user, and store these associations.” in Paragraph [0095]); and providing, to the item disposition system, the information regarding the item to cause the item disposition system to disposition the item based on the information regarding the item (See “Some aspects of the present disclosure describe a method of processing an item comprising… providing instructions to the item processing equipment to move the item into one of a plurality of locations based on the information corresponding to the read unique identifier.” in Paragraph [0003]).
Although Bentley teaches generating the unique image dataset as described above and in Paragraph [0041], Bentley does not explicitly teach “applying a hash function”, “a first set of image hash values”, and “a second set of image values”. However, Dixon teaches wherein the generating the unique image dataset comprises applying a hash function to the one or more first digital images to translate the one or more first digital images into a first set of image hash values such that the unique image dataset for the item comprises the first set of image hash values (See “In some implementations, for the uniqueness test of the digital image, the user application 126 can send the digital image to the application module 168 via the network 110. The application module 168 can generate a perceptual hash of the received digital image and store the hash value in a database operably coupled to the user application 126 and/or the application module 168. In such implementations, the application module 168 can implement one or more different perceptual image hash functions to generate the hash value or hash string of the received digital image, ...” in Paragraph [0052] and “The application module 168 can include a hashing engine (not shown explicitly in FIG. 1C) that can apply a perceptual hash function to any digital image to generate a hash (i.e., the hash value or the hash string).” in Paragraph [0053]); and comparing the first set of image hash values with the second set of image hash values (See “The application module 168 (in the enterprise server 160) can compare the hash value of the digital image to the hash values of known assets stored in the database operably coupled to the application module 168. The application module 168 can use any suitable hash value comparison methods to compare the hash values generated of the digital image to the stored hash values of known assets as described above.” in Paragraph [0054] wherein it can be seen that the application module 168 is capable of comparing the first set of image hash values with the second set of image hash values.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known hash function to the generating of a unique image dataset to yield predictable results (e.g., conversion of digital images into hash values).
Regarding Claim 2, Bentley in view of Dixon teaches all the limitations of Claim 1 as described above. Bentley also teaches wherein the storing information linking the unique image dataset to the information regarding the item comprises linking a serial number to the item (See “The user interface 130, directed by the central unit 110, provides options for assigning the unique identifier. The user interface 130 may ask the user … whether the user would like the system 100 to generate and assign a unique identifier to the item. The unique identifier described herein can be of several forms. In some embodiments, the unique identifier may be a computer readable code, such as a QR code, a barcode, an alphanumeric string, a pictorial representation, such as an icon, logo, photograph, or image, or any other desired identifier. Where the user requests that a unique identifier be assigned, such as a computer readable code, the central unit 110 generates, for example, a QR code, and associates the code with the user, and with any item information the user provides regarding the item.” in Paragraph [0055] wherein it can be seen that the central unit 110 is capable of linking a serial number to the item.); wherein the providing, to the item disposition system, the information regarding the item comprises providing, to the item disposition system, the serial number based on the identifying the item, wherein the item disposition system obtains additional information regarding the item based on the serial number (See “Upon receipt of the item, process 500 moves to step 504, wherein the unique identifier on the item is scanned or read. The unique identifier can be scanned or read as the item is placed into a processing or sorting apparatus having scanning capability. In some embodiments, the processing apparatus has the capability to process, scan, and sort items for delivery or sending, such as at a postal service facility. The processing apparatus includes a scanner, such as a QR code reader, a barcode scanner, and/or an optical imager. In some embodiments, where the unique identifier on the item is a QR code, the processing apparatus scans the QR code unique identifier on the item. In some embodiments, the scanner may directly read the QR code, or the scanner may capture an image of the QR code for later processing, analysis, and/or decoding. In some embodiments, where the unique identifier is an alphanumeric string, the scanner may capture an image of the alphanumeric string.” in Paragraph [0099] wherein it can be seen that the processing apparatus is capable of obtaining additional information regarding the item based on the serial number).
Regarding Claim 3, Bentley in view of Dixon teaches all the limitations of Claim 1 as described above. Bentley also teaches wherein the dispositioning the item includes at least one of: providing sorting information for the item; providing location tracking information for the item; updating status information for the item; providing rerouting information for the item; or updating a service feature for the item (See “Upon receipt of the item, process 500 moves to step 504, wherein the unique identifier on the item is scanned or read. The unique identifier can be scanned or read as the item is placed into a processing or sorting apparatus having scanning capability. In some embodiments, the processing apparatus has the capability to process, scan, and sort items for delivery or sending, such as at a postal service facility.” in Paragraph [0099] and “If no corresponding entry, record, or unique identifier is stored in the memory 120, the process 500 moves to step 510, wherein the item is held in the distribution system 150. In holding the item, the distribution network may reroute the item, return the item to the sender, flag the item, dispose of the item, or require further action be taken prior to continuing processing, depending on instructions associated with the handling of the item.” in Paragraph [0102]).
Regarding Claim 5, Bentley in view of Dixon teaches all the limitations of Claim 1 as described above. Bentley also teaches wherein the identifying the item comprises obtaining one or more second digital images of the item (See “In some embodiments, the central unit 110 may request and/or receive one or more images of the item taken from different angles…” in Paragraph [0081]).
Bentley does not explicitly teach; however, Dixon teaches applying the hash function to the one or more second digital images to translate the one or more second digital images into the second set of image hash values (See “In some implementations, for the uniqueness test of the digital image, the user application 126 can send the digital image to the application module 168 via the network 110. The application module 168 can generate a perceptual hash of the received digital image and store the hash value in a database operably coupled to the user application 126 and/or the application module 168. In such implementations, the application module 168 can implement one or more different perceptual image hash functions to generate the hash value or hash string of the received digital image, ...” in Paragraph [0052] and “The application module 168 can include a hashing engine (not shown explicitly in FIG. 1C) that can apply a perceptual hash function to any digital image to generate a hash (i.e., the hash value or the hash string).” in Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known hash function to the generating of a unique image dataset to yield predictable results (e.g., conversion of digital images into hash values).
Regarding Claim 6, Bentley in view of Dixon teaches all the limitations of Claim 1 as described above. Bentley also teaches wherein the item information comprises at least one of: a sender of the item; a recipient of the item; an origin address of the item; a destination address of the item; tracking information of the item; dimensions of the item; a weight of the item; or a transit route of the item (See “In some embodiments, the item information may include sender information and recipient/destination information.” in Paragraph [0082] and “The central unit 110 is further configured to request and/or receive item information, such as item size, weight, type, volume, dimensions, contents, destination, recipient, or any other desired information relating to the item.” in Paragraph [0042]).
Regarding Claim 7, Bentley in view of Dixon teaches all the limitations of Claim 1 as described above. Bentley also teaches wherein the item does not include a fluorescent ID tag (See “Process 500 begins in step 502, wherein an item is received in a distribution network. In some embodiments, a physical item having a unique identifier thereon is received into a distribution network facility, such as a warehouse, handling facility, receiving facility, mailbox, sorting facility, and the like.” in Paragraph [0098] and “Upon receipt of the item, process 500 moves to step 504, wherein the unique identifier on the item is scanned or read. The unique identifier can be scanned or read as the item is placed into a processing or sorting apparatus having scanning capability. In some embodiments, the processing apparatus has the capability to process, scan, and sort items for delivery or sending, such as at a postal service facility. The processing apparatus includes a scanner, such as a QR code reader, a barcode scanner, and/or an optical imager. In some embodiments, where the unique identifier on the item is a QR code, the processing apparatus scans the QR code unique identifier on the item. In some embodiments, the scanner may directly read the QR code, or the scanner may capture an image of the QR code for later processing, analysis, and/or decoding… In some embodiments, where the unique identifier is a photograph, drawing, logo, icon, or pictorial representation, the image can be captured via an optical scanner and processed.” in Paragraph [0099]. Bentley does not describe anything relates to “fluorescent ID tags”, and as described in Paragraphs [0098] and [0099], it can be seen that the item or the item having a unique identifier does not include a fluorescent ID tag. Therefore, the prior art reads on the claim limitation.)
Regarding Claim 21, Bentley in view of Dixon teaches all the limitations of Claim 1 as described above. Bentley also teaches generating a serial number for the item, before the storing information linking the unique image dataset to the information regarding the item (See “As described above, the unique identifier can be generated by the user or by the central unit 110, and is stored in the memory 120... The unique identifier described herein can be of several forms. In some embodiments, the unique identifier may be a computer readable code, such as a QR code, a barcode, an alphanumeric string, a pictorial representation, such as an icon, logo, photograph, or image, or any other desired identifier. Where the user requests that a unique identifier be assigned, such as a computer readable code, the central unit 110 generates, for example, a QR code, and associates the code with the user, and with any item information the user provides regarding the item.” in Paragraph [0055] and “The user can request that the system 100 provide the alphanumeric string. In this case, the central unit 110 generates a unique alphanumeric string which is not already stored in the memory 120, ...” in Paragraph [0062]. It can be seen that the central unit 110 is capable of generating a serial number for the item before the storing information linking the unique image dataset to the information regarding the item.).
Claims 8-10, 12-14, and 22 are product claims corresponding to method Claims 1-3, 5-7, and 21. All of the limitations in Claims 8-10, 12-14, and 22 are found reciting the same scopes of the respective limitations in 1-3, 5-7, and 21. Accordingly, Claims 8-10, 12-14, and 22 are considered obvious (rejection) by the same rationales presented in the rejection of 1-3, 5-7, and 21, respectively set forth above. Additionally, Bentley teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform operations comprising (See “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art.” in Paragraph [0109]).
Claims 15-17, 19-20, and 23 are system claims corresponding to method Claims 1-3, 5-6, and 21. All of the limitations in Claims 15-17, 19-20, and 23 are found reciting the same scopes of the respective limitations in Claims 1-3, 5-6, and 21. Accordingly, Claims 15-17, 19-20, and 23 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-3, 5-6, and 21, respectively set forth above. Additionally, Bentley teaches a system comprising: a processor, a computer readable memory, a non-transitory computer readable storage medium associated with a computing device, and program instructions executable by the computing device to cause the computing device to perform operations comprising (See “The central unit 110 may comprise or be a component of a processing system implemented with one or more processors. The central unit 110 may be a network of interconnected processors housed in one or more terminals. The one or more processors may be implemented with any combination of general-purpose microprocessors, microcontrollers, digital signal processors (DSPs), field programmable gate array (FPGAs), programmable logic devices (PLDs), controllers, state machines, gated logic, discrete hardware components, dedicated hardware finite state machines, or any other suitable entities that may perform calculations or other manipulations of information. The central unit 110 may comprise a processor 115 such as, for example, a microprocessor, such as a Pentium® processor, a Pentium® Pro processor, a 8051 processor, a MIPS® processor, a PowerPC® processor, an Alpha® processor, a microcontroller, or the like... The central unit 110 is in communication with a memory 120, which may include, for example, RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. The memory 120 may include, for example, software, at least one software module, instructions, steps of an algorithm, or any other information. In some embodiments, the processor 115 performs processes in accordance with instruction stored in the memory 120.” in Paragraph [0040]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628